UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1541


In re: CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
Richardson,

                    Petitioner.



               On Petition for Writ of Mandamus. (4:16-cv-00835-RBH)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Curtis Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Richardson filed a petition and a supplemental petition for a writ of

mandamus, alleging that the district court has unduly delayed in ruling on his motion for a

writ of execution on his default judgment. He seeks an order from this court directing the

district court to act. We find the present record does not reveal undue delay in the district

court. Accordingly, we deny the petitions for writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                      PETITIONS DENIED




                                             2